Citation Nr: 9926282	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  94-38 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial compensable evaluation for 
residuals of injuries to the first, second, and third toes of 
the left foot.  

3.  Entitlement to an initial compensable evaluation for 
residuals of a second degree burn on the right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from October 1985 to February 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1993 rating decision of the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bilateral hearing loss; granted service connection for 
residuals of injuries to the first, second, and third toes of 
the left foot and assigned a zero percent evaluation 
effective from April 26, 1993; and granted service connection 
for residuals of a second degree burn scar on the right 
shoulder and assigned a zero percent evaluation effective 
from April 26, 1993.  

In August 1998, the Board remanded this matter to the RO for 
further development.  


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing 
loss is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.

2.  The service-connected residuals of an injury to the 
first, second, and third left toes are currently manifested 
by discomfort on motion of the distal interphalangeal and 
proximal interphalangeal joints of these toes, inability to 
walk on tiptoes, and X-ray evidence of early degenerative 
joint disease of the left big toe proximal interphalangeal 
joint, and a small irregularity in the cortical surface on 
the lateral aspect of the distal phalanx of the left second 
toe.  

3.  The service-connected second degree burn on the right 
shoulder is currently manifested by no objective findings and 
no complaints.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an initial compensable rating for a 
second degree burn on the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7802-7805 (1998).

3.  The criteria for an initial compensable rating of 10 
percent for residuals of injuries to the first, second, and 
third left toes have been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records include the August 1984 
enlistment examination report which includes no evidence of 
hearing loss.  Evaluation of the upper extremities was 
normal.  The examiner reported that there was pes planus 
which was not considered disqualifying and that there was a 
scar at the right middle back.  The veteran reported that he 
had had a laceration down his back near his right shoulder 
blade which had required stitches prior to service.  

In November 1985, he was treated for a second degree burn on 
the right posterior shoulder and the diagnosis was simple 
burn.  He received follow-up care for this burn and dressing 
changes on several additional occasions through early 
December 1985.  It was noted that the right shoulder burns 
were debrided and cleaned and that they healed well without 
infection or swelling.  

In August 1986, he sought treatment for injury to his left 
foot toes after a 200 pound projectile was dropped on his 
foot.  There was edema and tenderness to the first, second, 
and third digits; the forefoot was mildly tender; and X-rays 
were negative for significant fracture.  The assessment was 
soft tissue injury, left foot digits one to three.  

He received continued treatment in August 1986 for residuals 
of this injury and findings included purplish edema and 
ecchymosis of the first, second, and third toes; pain on 
palpation from the metacarpal phalangeal joint to the distal 
phalange; edema spread to the metatarsal region; no 
deformity; swelling; normal circulation by nail bed return; 
decreased range of motion but able to move toes; unable to 
bear weight on left foot except for outer aspect; and 
moderate tenderness of the second and third distal phalanxes.  
Treatment providers reported that X-rays showed fracture; 
dislocation of the distal digit of the second toe; and 
probable avulsion fracture, distal phalanx of second toe.  
The assessments and diagnoses included, but were not limited 
to, soft tissue injury, left foot digits one to three; 
crushing first, second, and third toes of left foot; chip 
fracture of second toe of foot and secondary edema to foot; 
trauma to left foot; fracture of left great toe with 
secondary edema.  

The service medical records include September 1986 audiogram 
graphic results which were not interpreted by any treatment 
providers or referred to in any treatment records.  These 
graphic results appear to show auditory thresholds at 500, 
1000, 2000, 3000, and 4000 Hertz were 50, 45, 25, 30, 20 
decibels in the left ear and 55, 40, 30, 20, 20 decibels in 
the right ear.  The records also include a January 1988 
report of a "chapter" examination.  

Although this report shows that the date of the examination 
was January 6, 1987, this appears to be an error because it 
notes that the veteran had been in service for two years and 
five months and the veteran entered service in October 1985.  
Additionally, the report of medical history associated with 
the examination report is also dated January 6, 1987, but was 
signed by the examiner on January 6, 1988.  

This "chapter" examination report shows that clinical 
evaluation of the feet and upper extremities was normal.  
Audiometric examination showed normal hearing at 500, 1000, 
2000, 3000, and 4000 Hertz of zero decibels throughout except 
that the left ear auditory threshold was 20 decibels at 500 
Hertz.  On the report of medical history, the veteran 
reported that he had never had hearing loss, ear trouble, 
painful or trick shoulder, skin diseases, swollen or painful 
joints, lameness, foot trouble, or bone, joint, or other 
deformity.  

By rating decision dated in June 1993, the RO denied 
entitlement to service connection for bilateral hearing loss 
and granted service connection for residuals of injuries to 
the first, second, and third left toes and for residuals of a 
second degree burn scar on the right shoulder, each evaluated 
as zero percent disabling from April 1993.  These zero 
percent evaluations have been confirmed and continued to 
date.  

VA outpatient treatment records dated from February to June 
1996 show treatment for right foot problems.  The diagnostic 
impression was right foot inflammation, status post injury, 
and questionable plantar fasciitis.  He was referred for a 
podiatry clinic consult, but failed to report for the March 
1996 appointment.  A June 1996 treatment record shows that 
the veteran complained of left heel pain.  He stated that he 
had been wearing Alimeds and taking Motrin off and on.  It 
was noted that he had had an injection in his left heel one 
month earlier which he thought made his pain worse.  

Vascular evaluation showed dorsalis pedis and posterior 
tibial pulses bilaterally were +2/4 and capillary refill time 
was less than three seconds bilaterally.  Dermatological 
evaluation revealed no lesions or hyperkeratotic tissue.  
Orthopedic examination revealed pain on palpation of the 
entire plantar fascia medial band and mid plantar tubercle of 
calcaneus.  The assessment was plantar fasciitis - calcaneal 
spur, left.  The veteran was given two Alimeds and instructed 
to wear these in all shoe gear.  He was also told to take 
Motrin and continue his exercises.  

The veteran failed to report for a January 1997 VA 
examination of the joints.  

The October 1998 VA audiological examiner reported that 
inservice hearing tests of August 1984 and January 1987 
showed hearing within normal limits for both ears and that a 
Bekesy screening test dated in September 1986 showed 
questionable results.  The veteran reported that he had 
problems making out conversations, that he had general 
hearing loss with the greatest difficulty in group 
situations, and that his hearing loss affected his job.  It 
was noted that his history of noise exposure included 
inservice exposure to loud noises from eight inch Howitzers 
while an assistant gunner.  He also reported inservice noise 
exposure from other guns and weapons.  

The veteran reported that he had had ear protection but that 
he was sometimes told not to wear it so that he could hear 
the commander.  He indicated that he had no significant 
civilian history of loud noise exposure.  The examiner 
reported and the audiometric test results show that puretone 
auditory thresholds for the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz were 5, 5, 5, 10, and 20 decibels on the 
right and 15, 10, 15, 15 and 20 decibels on the left.  The 
audiological evaluation report states that left ear speech 
recognition was 92 and 94 percent and that right ear speech 
recognition was 92 and 94 percent.  However, in the 
examination report, the examiner reported that speech 
recognition scores using the Maryland CNC word list were 94 
percent, bilaterally.  The examiner reported that puretone 
thresholds were within normal limits for both ears and that 
speech recognition ability was good, bilaterally.  

The diagnosis was all results of the audiological evaluation 
are within normal limits for both ears; hearing is adequate 
for daily listening situations.  The examiner commented that 
the hearing test results in the claims file show that the 
veteran's hearing was normal when he entered service and that 
his hearing was normal at discharge.  The examiner again 
stated that current testing showed that hearing was normal. 

At the October 1998 VA examination for ear diseases, the 
examiner noted that August 1984 and January 1987 audiograms 
showed normal hearing, bilaterally.  

It was also noted that a September 1986 audiogram suggested a 
bilateral low frequency hearing loss, but that there was no 
bone conduction study to determine whether the hearing loss 
noted at that time was conductive or sensory neural.  The 
examiner stated that "[i]t is not possible to assess the 
significance of the abnormal hearing test in between the ones 
that were largely normal."  The veteran again reported 
inservice noise exposure in the form of gunfire and stated 
that, although ear plugs were made available to him, he was 
required to not use the ear plugs in order to hear commands 
from his supervising officers.  

The veteran reported that he felt that he had some hearing 
loss because he had to ask people to repeat themselves, he 
found that things sounded somewhat muffled on the telephone, 
and it seemed that some of the sounds of everyday life were 
muffled.  He stated that he currently worked as a truck 
driver and found it difficult to understand CB radios.  He 
also reported that his family and friends say that he turns 
the television louder these days in order to be able to hear 
it.  He stated that he had only been hunting one or two times 
since service and that he used spongy inserts in his ears 
every time he sighted his rifle.  He stated that he had been 
a retail clerk and a truck driver since separation from 
service and that he had not had any specific loud noise 
exposure with either post-service job.

The examiner noted that an audiogram had been conducted 
earlier on the date of the current examination which showed 
essentially normal hearing bilaterally with the exception of 
a threshold of 20 decibels in each ear at the frequency of 
4000 Hertz.  The examiner stated that the audiologist would 
comment in further detail (see the above audiological 
examination report).  The examiner reported that the speech 
discrimination scores were good bilaterally.  

The examiner stated that all relevant findings were normal 
except that there was a very small amount of cerumen visible 
in the external canal and the left tympanic membrane had a 
small central whitish plaque in the middle of the left ear in 
the central posterior aspect with no apparent perforation.  
The diagnosis was mild high frequency hearing loss when 
compared to previous audiograms.  

The examiner commented that it was at least as likely as not 
that the high frequency hearing loss was related to service 
noise exposure in the artillery because there was no history 
of significant civilian noise exposure.  

On the October 1998 VA examination of the feet and scars, the 
examiner reported that the veteran's claims file and hospital 
files were reviewed.  The examiner noted that the veteran's 
August 1984 pre-enlistment history and examination showed 
that he had a scar about the right shoulder and back which 
was a result of a laceration incurred as a child.  The 
veteran reported that he slipped and spilled hot grease on 
his back and shoulders in service, that he was treated 
conservatively with dressing changes for about a month, that 
the burns healed, and that he had never had any problems from 
these burns since then.  

Examination of the shoulder area indicated that he had an 
old, nontender, non-adherent scar just a little lateral and 
distal to the inferior angle of his right scapula which 
measured 4.5 centimeters by one centimeter.  There was no 
evidence whatsoever of any burn scars about the shoulders, 
there were no localized abnormal findings, and his shoulder 
joints had full, free, and painless range of motion.  There 
were no other specific features of note.  The examiner stated 
that the scar that the veteran currently had was sustained as 
a result of a laceration in childhood.  The examiner stated 
that there were no current burn scars and no residuals of the 
burn injury and that the veteran had no complaints.  

The examiner reported that August 1984 pre-enlistment 
examination report showed that the veteran had pes planus 
which was not felt to be of any significance.  It was noted 
that he subsequently injured his left first, second, and 
third toes in service.  

The examiner noted that the veteran had been treated at the 
Albuquerque, New Mexico VA Medical Center in 1997, that the 
entries indicate that he complained of throbbing left foot 
pain, that he was found to have some possible decreased 
sensation in the left foot, that it was felt that he had 
bilateral plantar fasciitis, and that he had previously been 
given an injection which seemed to do a fair amount of good 
decreasing his discomfort by about 30 percent.  

It was noted that he had refused further injections; that he 
was treated with shoe inserts, stretching exercises, and 
massages; and that further podiatry clinic appointments were 
not kept by the veteran. 

The veteran reported that his left foot problems healed in 
service after about six weeks except for a mild limp and that 
he returned to normal duty.  He stated that he continued to 
have left forefoot discomfort with cold weather, but finished 
his tour of duty without further problems "nothing worth 
complaining about."  He reported that, after service, he 
experienced occasional tenderness and throbbing which was 
aggravated by cold and damp weather and being on his feet.  
He asserted that the problems caused his toes to become stiff 
and interfered with his work, although he did not lose any 
time from work due to this.  

He reported that his left foot discomfort occurred 
approximately once or twice a month during warm weather and 
almost weekly during cold weather.  He stated that he felt 
that this had improved quite substantially since 1996.  The 
veteran reported that he had stopped taking Motrin at least a 
year earlier, that he was taking no specific medications for 
his left foot problem, and that he only used inserts, 
exercises, and hot soaks when he had left foot discomfort.  

The examiner reported that the veteran's gait was completely 
normal and that his shoes showed no abnormal wear.  As he 
stood, he had a mild left forefoot adductus which the 
examiner stated was of no clinical significance.  It was 
noted that his left foot was slightly smaller than the right 
on the whole.  Heel alignment was normal and there was 
flattening of the longitudinal arches.  When asked to get up 
on his tiptoes, he complained of discomfort in the left foot 
and was not able to walk on the tiptoes.  

He also had pain on attempting to get up on his heels and was 
not able to walk on his heels.  It was noted that, when he 
tried to get up on his tiptoes, his arches tended to deepen 
reasonably well.  Examination revealed that there was no 
swelling, discoloration, or any other abnormalities noted 
about his foot.  

Left foot dorsiflexion was to seven degrees and plantar 
flexion was to about 50 degrees.  He had excellent stability 
and no area of discomfort or tenderness.  The left subtalar 
joint had 25 degrees of inversion and eversion which was 
painless and without evidence of any localized tenderness or 
problems.  There was normal, painless pronation and 
supination of the midtarsal joints with no localized 
tenderness or other problems.  The dorsalis pedis and 
posterior tibial pulses were normal; there were no trophic 
changes; and there was no evidence of any type of 
neurological problems of the left foot and no evidence of 
diminished sensation.  The capillary filling in the left foot 
and toes was normal.  The toes were a little cooler to touch 
than the more proximal part of the feet, but the examiner 
reported that this was not an abnormal finding under normal 
circumstances.  

There was no tenderness about the metatarsals; there was no 
specific deformity at the metacarpal phalangeal joints; the 
left big toe had dorsiflexion at the metacarpal phalangeal 
joint of 45 degrees and plantar flexion of 15 degrees which 
was painless; and the rest of the joints were normal at the 
metacarpal phalangeal joint also.  There was no deformity at 
the left proximal interphalangeal joint; range of motion was 
about five degrees of dorsiflexion and 30 degrees of plantar 
flexion; he complained of discomfort on these movements; and 
this discomfort was felt at the second and third left toes 
and to a minor extent on the big toe.  At the distal 
interphalangeal joint, flexion was from 10 to 30 degrees with 
complaints of discomfort in the left second and third toes.  

The examiner reported that X-rays of the veteran's left foot 
showed completely normal ankle, subtalar, and midtarsal 
joints; no evidence of any abnormalities in the metatarsals; 
some early degenerative joint disease in both big toe 
proximal interphalangeal joints which "is of no specific 
significance;" no problems in any of the interphalangeal 
joints in any of the toes; and a slight degree of flexion 
deformity noted in the distal interphalangeal joints but this 
may not be of any great significance since the veteran did 
not clinically have any type of hammertoe problems.  

The examiner commented that the "only point of 
significance" in the X-rays was the fact that on the lateral 
aspect of the distal phalanx of the second toe there was a 
small irregularity in the cortical surface and this may be 
secondary to the avulsion fracture that was noted in the 
August 1986 X-rays.  There were also bilateral, symmetrical 
calcaneal spurs.  

The October 1998 VA examiner's diagnosis was blunt trauma 
with possible avulsion fracture of the distal phalanx of his 
left second toe; soft tissue injury involving the first, 
second and third left toes; and bilateral calcaneal spurs.  
The examiner commented that there was no evidence of any 
tenderness on clinical examination of the left foot, 
including on tensing the plantar fascia and palpation of the 
plantar fascia along the medial longitudinal arch.  

It was noted that the tenderness was strictly in the region 
of the calcaneal tuberosity, the attachment of the plantar 
fascia where there is a calcaneal spur and that there were no 
other features of note.  The examiner reported that it 
appeared that the veteran sustained a mild avulsion fracture 
of the distal phalanx of his left second toe when he incurred 
a blunt injury to the soft tissues of his left forefoot 
involving the first, second, and third toes in service.  

The examiner reported that this all seemed to have healed 
pretty well, leaving him with minimal residual problems which 
consist of sensitivity to cold of the collagen tissues in 
this area and some mild degree of tenderness and discomfort 
on movement primarily of the proximal interphalangeal and 
distal interphalangeal joints of the second and third toes.  
The examiner stated that there were no specific abnormal 
findings of the left forefoot.  The examiner commented that 
he did not believe that the calcaneal spurs were "in any 
form or shape" related to his forefoot injuries and that 
they were incidental.  The examiner added that the veteran 
had mild left forefoot adduction and bilateral flat feet from 
very early on and that these were not related to service.  
The examiner concluded that the residuals of the blunt injury 
to his left forefoot are minor.  


I.  Service Connection for Bilateral Hearing Loss.

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and organic disease of the nervous system 
including sensorineural hearing loss becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1998).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The threshold for normal hearing is from zero decibels to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Hearing loss, however, does not constitute a disability for 
VA purposes until the requirements of 38 C.F.R. § 3.385 
(1998) have been met.  Impaired hearing will be considered a 
disability for VA purposes when the auditory threshold for 
any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley, at 158.  In Hensley, the Court also held 
that failure to meet the criteria of 38 C.F.R. § 3.385 at 
separation from service does not necessarily bar service 
connection for hearing loss; a veteran may establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley at 159-160.

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the inservice injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his inservice experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  Lay assertions of medical causation will not 
suffice initially to establish a plausible, well-grounded 
claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91 (1993). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The veteran essentially contends that he has current 
bilateral hearing loss which is etiologically related to 
service and acoustic trauma incurred therein.  He asserts 
that he was exposed to loud noises as a gunner in service.  
He avers that medical professionals have informed him that 
hearing loss can be dormant and later become evident at any 
time without notice.  

The service medical records show that the veteran's hearing 
was normal at entrance in August 1984.  Although a September 
graphic audiogram report appears to show hearing loss, there 
is no medical interpretation of this report of record and the 
Court has held that rating officials and Board members are 
not considered competent to interpret these graphic results.  
Kelly v. Brown, 7 Vet. App. 471 (1995).  
Additionally, the October 1998 VA audiological examiner noted 
that the September 1986 audiogram showed questionable 
results.  


The October 1998 VA ear disease examiner noted that the 
September 1986 audiogram suggested a bilateral low frequency 
hearing loss, but that there was no bone conduction study to 
determine whether the hearing loss noted at that time was 
conductive or sensory neural, and that it was not possible to 
assess the significance of the abnormal hearing test in 
between the tests that were largely normal.  January 1988 
audiometric examination showed normal bilateral auditory 
thresholds of zero decibels at the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz, except that auditory threshold 
was 20 decibels in the left ear at 500 Hertz.  As the 
threshold for normal hearing is from zero decibels to 20 
decibels, and threshold levels higher than 20 decibels 
indicate some degree of hearing loss, the veteran's hearing 
was normal at discharge.  See Hensley.

The Board notes that, in the October 1998 report of VA 
examination of ear diseases, the examiner noted that current 
audiogram showed essentially normal hearing bilaterally with 
the exception of a threshold of 20 decibels in each ear at 
the frequency of 4000 Hertz.  The October 1998 VA ear 
diseases examiner stated that speech discrimination scores 
were good bilaterally and that the audiologist would be 
commenting in further detail.  

The VA ear diseases examiner's diagnosis was mild high 
frequency hearing loss when compared to previous audiograms.  
However, the October 1998 VA audiological examiner reported 
that all results of the audiological evaluation were within 
normal limits for both ears, that puretone thresholds were 
within normal limits for both ears, and that speech 
recognition ability was good, and that bilateral hearing was 
adequate for daily listening situations.  The audiometric 
test results show and the examiner reported that puretone 
auditory thresholds for the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz were 5, 5, 5, 10, and 20 decibels on the 
right and 15, 10, 15, 15 and 20 decibels on the left.  The 
examiner reported that speech recognition scores using the 
Maryland CNC word list were 94 percent, bilaterally. 





Despite the VA ear diseases examiner's diagnosis of mild high 
frequency hearing loss, the Board finds that there is no 
competent evidence of hearing loss disability for VA purposes 
pursuant to 38 C.F.R. § 3.385.  The October 1998 audiological 
examination results include no auditory thresholds above 20 
decibels and the audiological examiner stated that all 
results of the audiological evaluation were within normal 
limits.  

The Board notes that the October 1998 report of audiological 
evaluation lists right ear speech recognition scores as 90 
and 94 and left ear speech recognition scores as 92 and 94.  
However, the audiological examiner who conducted the testing 
reported that bilateral speech recognition scores using the 
Maryland CNC word list were 94 percent and the VA examiner of 
ear diseases stated that bilateral speech discrimination 
scores were good.  

Additionally, the audiological examiner stated that all 
results of the audiological evaluation were within normal 
limits, bilaterally.  These examination results show the 
veteran does not have a current hearing loss disability for 
which service connection could be granted pursuant to 
38 C.F.R. § 3.385.  In fact, the current examination results 
do not show hearing loss under Hensley.  

It is noted that the October 1998 VA ear diseases examiner 
determined that the veteran had mild high frequency hearing 
loss which was at least as likely as not related to inservice 
noise exposure.  However, as noted above, there is no 
competent evidence of a current hearing loss disability for 
VA purposes pursuant to 38 C.F.R. § 3.385.  Therefore, as 
there is no current hearing loss disability for which 
service-connection may be granted, the examiner's nexus 
opinion can not provide the basis for a well grounded claim.  
See Caluza.  


Inasmuch as the most recent, October 1998 audiometric 
examination results did not reveal any hearing loss under 
Hensley and did not meet the criteria for a left or right ear 
hearing loss disability by VA standards, there is no current 
left or right ear hearing disability which meets the 
requirements set forth in 38 C.F.R. § 3.385 for service 
connection.  As there is no current disability, the Board 
must conclude that the veteran's claim for service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a); Caluza.

The Board views the above discussion as sufficient to inform 
the appellant of the elements necessary to complete his 
application for a claim for service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5103(a) (West 1991); see 
Robinette v. Brown, 8 Vet. App. at 77-8 (1995); see also 
Isenhart v. Derwinski, 3 Vet. App. 177, 179-80 (1992) (VA has 
a duty to advise claimant of evidence required to complete 
application).  If the veteran can secure medical evidence of 
a current hearing loss disability that meets the criteria of 
38 C.F.R. § 3.385 and competent evidence relating the hearing 
loss disability to service, such evidence may be used in 
filing another claim.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
bilateral hearing loss.

As the claim for service connection for bilateral hearing 
loss is not well grounded, the doctrine of reasonable doubt 
has no application to the veteran's claim.


II.  Evaluations of Service-Connected Disabilities

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  The Board attempts 
to determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  This 
evaluation includes consideration of functional disability 
due to pain under the provisions of 38 C.F.R. § 4.40 (1998).  
Additionally, functional impairment due to pain, weakness, 
and painful motion must also be considered.  38 C.F.R. 
§§ 4.40, 4.45(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.  

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  



In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Under the governing criteria, moderate foot injuries warrant 
a 10 percent evaluation, moderately severe foot injuries 
warrant a 20 percent rating, and severe foot injuries warrant 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  

Malunion or nonunion of tarsal or metatarsal bones warrants a 
10 percent evaluation when moderate, a 20 percent rating when 
moderately severe, and a 30 percent rating when severe.  A 40 
percent evaluation is assigned for malunion or nonunion of 
tarsal or metatarsal bones with actual loss of use of the 
foot.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (1998). 

Hammer toe of single toes is evaluated as zero percent 
disabling and hammer toe of all toes, unilateral without claw 
foot, is rated as 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5282 (1998).  

Second degree burns of an area or areas approximating one 
square foot warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802.  



Ratings for widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  
38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2, and 
Diagnostic Code 7802, Note 2 (1998).  

Superficial, poorly nourished scars with repeated ulceration 
are evaluated as 10 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  Scars that are superficial, tender, 
and painful on objective demonstration warrant a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Other 
scars are rated on limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Code 7805.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in a case before VA, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (1998).

Analysis

The Board finds that the veteran's claims for initial 
compensable evaluations for the service-connected residuals 
of injuries to the first, second, and third left toes and for 
residuals of a second degree burn on the right shoulder are 
well grounded in accordance with 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  See Murphy.  



When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required in order to satisfy VA's duty to assist 
him as mandated by 38 U.S.C.A. § 5107(a).  In June 1996 and 
September 1998, the RO requested that the veteran inform the 
RO of all VA and private treatment he had received for his 
service-connected residuals of injuries to the first, second, 
and third toes of the left foot and residuals of a second 
degree burn on the right shoulder.  The veteran did not 
respond.  


Injury to the First, Second, and Third Left Toes

Initially, the Board notes that there is no evidence of 
malunion or nonunion of the tarsal or metatarsal bones and no 
evidence of hammer toes.  Although there is evidence of pes 
planus, this pre-existed service and is not currently a 
service-connected disability.  The October 1998 VA examiner 
stated that the veteran had had mild left forefoot adduction 
and bilateral flat feet from very early on and that these 
were not related to service.  

The October 1998 VA examiner also reported that the veteran 
did not clinically have any type of hammertoe problems and 
that the left forefoot adductus was of no clinical 
significance.  Therefore, increased evaluations are not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5282, 
5283. Additionally, although the veteran currently has left 
calcaneal spurs, these were first shown by competent medical 
evidence in June 1996, more than eight years after service.  





The October 1998 VA examiner stated that he did not believe 
that the calcaneal spurs were "in any form or shape related 
to his forefoot injuries and they are incidental."  
Therefore, the left foot calcaneal spurs may not provide the 
basis for a higher evaluation for the service-connected 
residuals of injuries to the left first, second, and third 
toes.  

The veteran avers that the service-connected residuals of 
injuries to the first, second, and third toes of the left 
foot are more disabling than the current zero percent 
evaluation reflects, thereby warranting a higher rating.  He 
asserts that he has had continued trouble with his foot since 
the inservice injury when three of his left toes were 
crushed, that he is not able to be on his left foot for long 
periods of time, that he has had limited use of his left foot 
including with walking, that the service-connected toes swell 
up and cause his entire foot to swell up and burn with pain, 
that extended periods on his feet cause increased pain and 
swelling of his toes, that his left foot is very sensitive in 
the area of the toes, and that he has chronic pain of the 
left toes which affects his entire left foot.  

The veteran has contended that the residuals of the inservice 
injury to three left toes continuously increased in severity 
after service.  However, at the October 1998 VA examination 
he also reported that this disorder had substantially 
improved since 1996.  

The only post-service outpatient treatment record which 
includes complaints or findings regarding the left foot is a 
June 1996 record which shows that he sought treatment for 
left heel pain.  Orthopedic evaluation at that time revealed 
pain on palpation of the entire plantar fascia medial band 
and mid plantar tubercle of calcaneus.  The assessment was 
plantar fasciitis - calcaneal spur, left.  As noted above, 
the left calcaneal spur is not a service-connected 
disability.  

The October 1998 VA examiner noted that outpatient treatment 
records show that he had complained of throbbing left foot 
pain, that it was felt that he had bilateral plantar 
fasciitis, that he had been treated with an injection which 
seemed to do a fair amount of good, and that he refused 
further injections and was treated with shoe inserts, 
stretching exercises, and massages.  It was noted that these 
treatment records indicated that he had some possible 
decreased sensation in the left foot.  However, the October 
1998 VA examiner reported that there was no evidence of any 
type of neurological problems of the left foot and no 
evidence of diminished sensation.  

The October 1998 VA examination report shows that, when asked 
to get up on his tiptoes, he complained of discomfort in the 
left foot and was not able to walk on the tiptoes.  He 
complained of discomfort in his second and third left toes 
and to a minor extent in the big toe with range of motion of 
the left proximal interphalangeal joints.  He also complained 
of discomfort in the left second and third toes with range of 
motion of the distal interphalangeal joint.  

X-rays of the left foot showed early degenerative joint 
disease in the left big toe proximal interphalangeal joint 
which the examiner reported was of no specific significance; 
a slight degree of flexion deformity noted in the distal 
interphalangeal joints which the examiner stated may not be 
of any great significance since the veteran did not 
clinically have any type of hammertoe problems; and a small 
irregularity in the cortical surface on the lateral aspect of 
the distal phalanx of the second toe which the examiner 
reported may be secondary to the inservice avulsion fracture.  

The examiner reported that the inservice injury to the left 
first, second, and third toes seemed to have healed pretty 
well, leaving him with minimal residual problems which 
consist of sensitivity to cold of the collagen tissues in 
this area, some mild degree of tenderness and discomfort on 
movement of the proximal interphalangeal and distal 
interphalangeal joints of the second and third toes mainly.  
The examiner concluded that the residuals of the blunt injury 
to his left forefoot are minor.

Based on the aforementioned examination findings and the 
veteran's complaints of left forefoot tenderness and 
discomfort which is aggravated with use and exposure to cold 
and damp weather, the Board finds that, with resolution of 
all doubt in favor of the veteran, the residuals of injury to 
the left first, second, and third toes more closely 
approximate a 10 percent evaluation under 38 C.F.R. § 4.71a, 
5284.  

However, the October 1998 VA examiner reported that there was 
no swelling, discoloration, or left forefoot abnormalities; 
that his gait was completely normal; and that his shoes 
showed no abnormal wear.  The only current examination 
findings consist of tenderness on range of motion of the 
first three left toes at the distal interphalangeal and 
proximal interphalangeal joints, inability to walk on 
tiptoes, and X-ray evidence of early degenerative joint 
disease of the left big toe proximal interphalangeal joint, a 
slight degree of flexion deformity in the distal 
interphalangeal joints which the examiner did not think was 
significant, and a small irregularity in the cortical surface 
on the lateral aspect of the distal phalanx of the second 
toe.  

The October 1998 VA examiner stated that the residuals of the 
injury to the left first, second, and third toes were 
minimally disabling and minor.  As such, even with 
consideration of the factors set forth in 38 C.F.R. §§ 4.10, 
4.40, 4.45 and DeLuca, the service-connected residuals of 
injury to the left first, second, and third toes are not more 
than moderately disabling.  Therefore, a 20 percent 
evaluation which requires moderately severe disability is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Accordingly, the Board concludes that the preponderance of 
the evidence supports an evaluation of 10 percent and no 
higher for the veteran's service-connected residuals of 
injury to the left first, second, and third toes.  

The Board notes that the veteran has asserted that his 
service-connected residuals of injury to the left first, 
second, and third toes interfere with his job.  However, he 
also reported that he did not lose any time from work due to 
this.  

Other than the veteran's assertions, there is no competent 
probative evidence which shows that this service connected 
disorder causes marked interference with employment or 
frequent periods of hospitalization which would warrant an 
extraschedular evaluation.  Therefore, the Board finds that 
referral for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (1998) is not warranted.

At the October 1998 VA examination, the veteran reported that 
this disability had substantially improved since 1996.  In 
initial rating cases, separate ratings can be assigned to 
separate periods of time, based upon the facts found - a 
practice known as "staged ratings."  See Fenderson, 12 Vet. 
App. 119 (1999).  However, the veteran failed to report for a 
VA examination scheduled in January 1997 and the competent 
evidence does not show that there has been a change in the 
severity of the veteran's residuals of an injury to the left 
first, second, and third toes which would warrant an 
evaluation in excess of ten percent at any time since March 
1993.  Therefore, staged ratings are not warranted.  The 
Board finds that the 10 percent evaluation is warranted, 
effective from March 31, 1993, the date of receipt of the 
veteran's informal claim for service connection and 
disability benefits for residuals of the inservice injury to 
his left first, second, and third toes.  

Residuals of Second Degree Burn on Right Shoulder

The veteran contends that his service-connected residuals of 
a second degree burn on the right shoulder are more disabling 
than the current zero percent evaluation reflects, thereby 
warranting a compensable rating.  He has asserted that this 
disorder has continuously increased in severity and causes 
considerable pain and discomfort. 

The record shows that the veteran was treated in service for 
second degree burns on the posterior right shoulder from 
November to December 1985 without complications.  At the 
January 1988 chapter examination, clinical evaluation of the 
upper extremities was normal and, on the report of medical 
history, the veteran reported that he had never had a painful 
or trick shoulder or any skin diseases.  

The record includes no post-service treatment records which 
address the right shoulder or residuals of a second degree 
burn on the right shoulder.  

At an October 1998 VA examination, the veteran reported that 
the burns he incurred in service had healed and that he had 
never had any problems from these burns since then.  
Examination of the shoulder area indicated that he had an old 
scar lateral and distal to the inferior angle of his right 
scapula which was non-tender and non-adherent; however, the 
examiner stated that this scar was the result of a laceration 
incurred prior to service.  The examiner reported that there 
was no evidence whatsoever of any burn scars about either 
shoulder, that there were no localized abnormal findings, and 
that his shoulder joints had full, free, and painless range 
of motion.  There were no other specific features of note.  
The examiner stated that there were no burn scars and no 
residuals of the burn injury and that the veteran had no 
complaints.

The Board notes that there is no post-service medical 
evidence whatsoever of a right shoulder scar or any other 
disorder which is related to the inservice second degree burn 
on the right shoulder.  Although the veteran has claimed 
increased disability due to the residuals of a second degree 
burn on the right shoulder, at that October 1998 examination, 
he reported that he had never had any problems with the right 
shoulder burn since it healed in service and he had no 
related current complaints.  Accordingly, as there are no 
current residuals of the inservice second degree burn injury 
to the right shoulder, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an initial compensable evaluation for residuals of a 
second degree burn on the right shoulder.  

With regard to initial rating cases, separate ratings can be 
assigned to separate periods of time, based upon the facts 
found - a practice known as "staged ratings."  See 
Fenderson, 12 Vet. App. 119 (1999).  The service medical 
records include no post-December 1985 evidence of complaints, 
findings, or diagnoses related to residuals of a second 
degree burn on the right shoulder.  

There are no relevant post-service medical records and the 
October 1998 examination report shows that there are no 
current residuals of the second degree burn to the right 
shoulder.  As such, the evidence does not show that there has 
been a change in the severity of the veteran's residuals of a 
second degree burn on the right shoulder which would warrant 
an initial compensable evaluation at any time since April 
1993, the effective date of the grant of service connection 
and the zero percent evaluation.  Therefore, staged ratings 
are not warranted.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for bilateral hearing loss, 
the appeal is denied.

Entitlement to an initial compensable evaluation of 10 
percent for residuals of injuries to the first, second, and 
third toes of the left foot, is granted, effective from March 
31, 1993, and subject to regulations applicable to the 
payment of monetary benefits.  

Entitlement to an initial evaluation in excess of zero 
percent for residuals of a second degree burn on the right 
shoulder is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

